Citation Nr: 0629929	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-29 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an initial compensable rating for 
unspecified disability associated with a low back injury.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1988, with prior active service of 13 years, 11 
months, and 28 days, to include service in the Republic of 
Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which denied service 
connection for headaches.  

In February 2004, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, D.C., who has been 
designated to make the final disposition of this proceeding 
for VA.  A transcript of that hearing has been associated 
with the claims file.  

In February 2005, the Board remanded the case to the RO for 
additional development.  As noted in that remand, the veteran 
has raised the issues of service connection for loss of nerve 
function in the right leg (see veteran's August 2002 
statement) and of clear and unmistakable error in a December 
1988 rating decision that denied service connection for a low 
back disability (see representative's December 2003 statement 
and testimony at the February 2004 Board hearing).  These 
issues have not been developed by the RO, and thus they are 
again referred to the RO for further appropriate 
consideration. 

In February 2005, the Board also promulgated a decision, 
which granted the veteran's claim of entitlement to service 
connection for residuals of a low back injury.  In accordance 
with that decision, the RO in an October 2005 rating decision 
granted service connection for unspecified disability 
associated with a low back injury and assigned a 
noncompensable rating.  A final decision on the evaluation, 
however, was deferred until after the veteran underwent a VA 
examination.  Following that, in a March 2006 rating 
decision, the RO determined that a noncompensable rating for 
unspecified disability associated with a low back injury was 
appropriate.  The veteran has subsequently initiated an 
appeal to the Board from such rating assignment.  

The issue of an initial compensable rating for an unspecified 
disability associated with a low back injury is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran does not currently have a headache disability 
that had its onset during service or is otherwise related to 
service.  


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO rating decision in December 2001, and 
as explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in June 2001, the RO 
advised him of what was required to prevail on his claim for 
service connection for headaches, what specifically VA had 
done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in December 2001 (of 
which he was provided a copy), the RO issued the veteran a 
statement of the case in August 2003 and supplemental 
statement of the case in March 2006, which provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  The 
Board finds that the veteran had actual knowledge of the need 
to submit evidence pertinent to his claim and that there is 
no indication that he has additional evidence in his 
possession, not previously submitted, that is of the type 
that should be considered in assessing the claim.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate his 
claim and what his responsibility is in producing evidence in 
his possession that is relevant to the claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection for headaches, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
headaches, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in February 2004.  The RO has obtained the 
veteran's service medical and personnel records and VA 
treatment records.  The RO has also obtained private medical 
records, to include those from St. Anthony's Medical Center, 
identified by the veteran.  The veteran has not identified 
any additionally available evidence for consideration in his 
appeal.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran underwent VA examinations in July 2001 
and February 2006, to address the nature and etiology of any 
headache disability.  Accordingly, the Board finds that there 
is no prejudice to the veteran in proceeding to adjudicate 
the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of the Claim

A.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In statements and hearing testimony, the veteran claims that 
his headaches are attributable to an incident in service when 
he was "blown up" in Vietnam and sustained multiple 
shrapnel wounds to include shrapnel in his skull.  He asserts 
that his headaches were present throughout his military 
career until the present.  

A review of his service records shows that the veteran 
complained of sore throat, headache, and nausea in relation 
to treatment for tonsillitis in November 1968.  During combat 
in Vietnam in April 1969, he sustained multiple shell 
fragment wounds in multiple areas of the body, to include a 
small wound (3 cm.) in the left temporoparietal area, which 
was noted as healed on physical examination two weeks post-
injury.  (Service connection for scar, left temporoparietal 
area, from shell fragment wound has been established.)  In 
September 1969, he was seen with headaches followed by 
vomiting.  There was no diagnosis provided.  On various 
physical examinations conducted in September 1971, September 
1976, August 1977, September 1980, September 1982, July 1985, 
and April 1987, the veteran's head was evaluated as normal 
and he was neurologically normal.  On medical history reports 
at those times, the veteran denied having had frequent or 
severe headaches.  

Service medical records also show that the veteran was 
treated for headaches following surgical procedures in May 
1979 (i.e., headache secondary to spinal anesthesia for a 
hemorrhoidectomy) and December 1984 (i.e., postoperative 
headache that improved significantly the last two days of 
hospitalization for an appendectomy).  He was also seen for a 
tension headache behind the eyes in December 1981 and for 
tension headaches (i.e., pain on the medial aspect of the 
head) in October 1983.  On his physical examination for 
discharge purposes in May 1988, he reported having a history 
of frequent or severe headaches.  A medical officer noted 
that the veteran had sustained a head injury from shrapnel.  
A physical examination at that time showed that the veteran's 
head was evaluated as normal and he was neurologically 
normal.  He was discharged from service in September 1988.  

Post-service, the veteran filed a claim for VA disability 
benefits in September 1988.  He did not refer to headaches on 
his claim form.  On a VA general medical examination in 
November 1988, there were no complaints, clinical findings, 
or diagnosis of a headache disability.  

VA records show that the veteran was hospitalized for nearly 
two weeks in March 1989, with a complaint of headaches for 
nine months.  He reported that he had developed a problem 
with headaches about four years previously, having been under 
a lot of stress.  They were bifrontal and retroorbital 
bilaterally, and described as a throbbing pressure-like 
sensation with no associated symptoms.  He reported that he 
then developed a new type of headache in June 1988, described 
as sharp pain, right superior parietal area, preceded by a 
feeling of his right eye being tugged and pulled in.  This 
pain was noted as non-throbbing and associated with nausea, 
occasional vomiting, and photophobia.  The diagnostic 
impression was vascular or migraine headaches and a right 
sphenoidal retention cyst.  

Private medical records show that the veteran was 
hospitalized at St. Anthony's Medical Center in June 1998 for 
evaluation of various symptoms involving the left side of his 
body, to include headache episodes.  An MRI of the brain was 
normal.  The impressions included herpes simplex encephalitis 
and severe herpes simplex keratoconjunctivitis.  

A private medical record dated in June 2003, in regard to 
treatment for a low back disability, indicates that the 
veteran had a history of various ailments, to include the 
"occasional headache."  

The veteran underwent two VA neurological examinations to 
determine the nature and etiology of his headaches.  At the 
time of a VA examination in July 2001, the examiner stated 
that the headache described by the veteran appeared to be 
associated with the trigeminal (5th cranial nerve), and not a 
tension headache as noted in the service records.  The 
examiner stated that it would also seem that the veteran's 
headaches had occurred since his discharge from service, 
because had they existed before then, one should have 
expected to have found some note in the health record.  

At the time of a VA examination in February 2006, the veteran 
reported that he had a headaches, which he maintained began 
in 1972 and continued throughout his period of service.  He 
believed they were occurring less frequently as they had 
been.  He described an aura that preceded his headaches and 
that his headaches were intense (he did not describe a 
throbbing or pulsating sensation), causing him to become 
sensitive to light and sound.  He reported that the pain 
began in the right parietal region.  He described the pain as 
commonly associated with nausea and noted that his right eye 
vision became blurred.  The examiner - the same examiner as 
that from the July 2001 examination - stated that the 
veteran's current headache was rather different from the ones 
he had previously reported.  He stated that from the 
veteran's description, it did not sound as if he had a 
tension headache or a trigeminal autonomic headache.  The 
examiner was not able to place the veteran's headache in any 
known category, and did not find in the service medical 
records at any time a suggestion that the veteran's current 
type of headache was prominent.  The examiner noted treatment 
during service for a "minor scalp wound" but stated that 
the only head trauma that produced persistent headache 
lasting for years after injury was one that involved the 
elements of the trigeminal nerve and one that was most 
commonly associated with a fracture of the anterior skull 
base.  The examiner was not able to document an in-service 
injury to the veteran's head except the scalp laceration 
without injury to the brain.  In consequence, the examiner 
opined that additional diagnostic studies would not be likely 
to furnish any new information, and that the veteran's 
headaches did not have any relationship to what he has read 
of the veteran's combat service in Vietnam or any other 
aspect of his 20 years of service.  

After careful consideration of the evidence, the Board finds 
that the competent and probative evidence does not support 
the conclusion that the veteran currently has headaches that 
had their onset during service or are otherwise related to 
service.  As noted above, service medical records note 
complaints of headaches on occasion during the veteran's long 
period of service; however, the headaches primarily were 
either associated with a surgical procedure and thereafter 
resolved, or diagnosed as tension headaches.  In any case, 
the veteran underwent numerous physical examinations during 
the course of his service, which did not disclose any 
headache disability including at the time of his discharge.  
In other words, the service medical records do not show a 
chronic headache disability.  

Moreover, while the veteran was treated at various times 
following service for complaints of headaches, there is no 
evidence that he had a headache disability that was chronic 
from the time of service.  That is, he was diagnosed with 
vascular or migraine headaches in March 1989, but the 
evidence does not demonstrate that he was thereafter treated 
for a chronic headache disability.  In June 1998, his 
complaints of headaches and other symptoms were diagnosed as 
herpes simplex encephalitis, among other things.  The veteran 
was examined at the VA in July 2001 and February 2006, to 
ascertain the nature and etiology of his headaches.  The 
examiner, who undertook a comprehensive review, furnished an 
opinion that was not favorable to his claim, stating that the 
veteran's present headaches were unrelated to his period of 
service to include combat service.  There is no other medical 
opinion of record that addresses the underlying issue 
presented in this case.  That is, there is no competent 
medical evidence available to the Board, which demonstrates 
the existence of current headaches that had their onset 
during service or is otherwise causally related to service.

The Board has considered the fact of the veteran's combat 
status and the assertion of the veteran that his headaches 
were related to a shell fragment wound injury to the head.  
First, it is noted that the veteran's own statements, as a 
lay individual, are not competent to establish that currently 
diagnosed headaches are related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Second, it is noted that 
the law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 
82 F.3d 389 (1996).  Combat related incidents in April 1969 
are documented in the service medical records, to include 
sustaining a small shell fragment wound of the head.  There 
did not appear to be any contemporaneous headache complaints 
associated with the wound.  In any case, the law also 
provides that such headache-producing injury may be rebutted 
by clear and convincing evidence to the contrary.  In this 
case, the VA examiner in February 2006 specifically 
considered the head trauma suffered by the veteran during 
combat in Vietnam, and it was his distinct opinion that the 
veteran's current headaches were not associated with such 
injury.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current headache disability 
has not been medically linked to service, including combat 
injury therein.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for headaches is denied.  


REMAND

As to the remaining issue of entitlement to an initial 
compensable rating for unspecified disability associated with 
a low back injury, the RO in a rating decision in October 
2005 granted service connection and assigned a noncompensable 
rating, pending further medical examination.  Then after a VA 
examination, the RO in a March 2006 rating decision 
determined that a noncompensable rating for the unspecified 
disability associated with a low back injury was appropriate.  
In a statement received by the Board in August 2006, the 
veteran expressed his disagreement with the rating assignment 
for the disability associated with low back injury.  With his 
notice of disagreement, the veteran submitted various 
statements along with additional medical evidence, and he 
waived initial consideration of this evidence by the RO.  
Nevertheless, the RO has not issued the veteran a statement 
of the case on this issue.  

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2005)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the issue of entitlement to an initial compensable 
rating for unspecified disability associated with a low back 
injury has not yet been issued, a remand is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In so doing, the 
RO should ensure that it has complied with the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and that such notice is in accord with the March 3, 
2006 Court decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to an initial compensable 
rating for unspecified disability 
associated with a low back injury.  The 
veteran should be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, then it should 
be certified to the Board for further 
appellate review.  Prior to any 
certification to the Board, however, the 
RO should ensure that, relevant to the 
claim for a higher rating for unspecified 
disability associated with a low back 
injury, the veteran has been issued 
proper VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
is in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


